ORDER
PER CURIAM.
On consideration of the petition of the Board on Professional Responsibility the “Board” for suspension of respondent for disability pursuant to D.C. Bar Rule XI, § 13(c), the report and recommendation pursuant to D.C. Bar Rule XI, § 17(b), the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, and respondent having interposed no objection thereto, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, until further order of the Court, pursuant to Rule XI, § 13(c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar Rule XI, § 13(g). It is
FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar Rule XI, § 14(g), and shall serve copies of the affidavit on Bar Counsel and the Board on Professional Responsibility.